Fourth Court of Appeals
                                  San Antonio, Texas
                                          April 6, 2018

                                      No. 04-16-00491-CV

                                    Sam LAJZEROWICZ,
                                         Appellant

                                                v.

                                   Estelita LAJZEROWICZ,
                                             Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2006-CI-16638
                        Honorable Stephani A. Walsh, Judge Presiding

                                         ORDER
Sitting:       Marialyn Barnard, Justice
               Rebeca C. Martinez, Justice
               Irene Rios, Justice

        On February 26, 2018, appellant Sam Lajzerowicz filed a motion for extension of time to
file a motion for rehearing. In his motion, appellant requested a thirty day extension of time due
to work load and military obligations. We granted appellant’s request for an extension and
ordered appellant to file his motion for rehearing on or before March 19, 2018. Appellant did
not file a motion for rehearing at that time; rather, on April 3, 2018, appellant filed another
motion for extension of time, seeking a second extension of thirty days due to military
obligations. See TEX. R. APP. P. 49.8.

       After consideration, we GRANT appellant’s request for an extension of time and
ORDER appellant to file a motion for rehearing on or before April 18, 2018. Appellant is
advised, however, that no further extensions of time will be considered absent extraordinary
circumstances.

                                                     _________________________________
                                                     Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of April, 2018.


                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court